Title: To James Madison from Edmund Pendleton, 25 February 1782
From: Pendleton, Edmund
To: Madison, James



Dr Sir
Virga. Feby 25th 1782
I have yr favr of the 7th and regret the Irregularity of the Post which has deprived me of some & delayed others of yr agreeable letters. However I comfort myself with the reflection that the Frosty season is nearly over, and that our correspondence will soon become more regular as well as Interesting. I shall anxiously expect every future post to bring some account of the effects in Europe of the great event at York, which I think the first arrival from that quarter must certainly bring. nothing of the sort has yet reached us. we have a loose report of a severe engagement between Genl Green and the Enemy, in which both sustain’d great & pretty equal loss, but it wants credibility & probability. We are marching our drafts to reinforce him.
I wish you out of the Thorny tract into which the Vermontiese have led you; I fear they are more like to produce that kind of fruit, than olives, and may require severe amputation. Why should any Alteration be made at present in yr scales of contribution for each State? since it is in its nature temporary and subject to adjustment, according to that rule which shall be established, when peace shall afford time and Opportunity for a proper investigation. the attempt now to change the Rule which can’t be made a definition, if it is not suggested by some Party Views, is calculated to produce dissentions, of which we have enough. If indeed the rule could now be finally fixd, it might be probably done with more temper than when we are freed from the dread of a foreign Enemy, and I am persuaded that it would have been more justly and peaceably settled in 1776, as was intended by Congress the year before, than it can be now, or at any future period, as the true spirit of Union was then more predominant than it has been since, or will be; But as it was then put off, and a mode adopted subject to a future Account and Regulation, I cannot think it prudent to change that mode for another temporary one. In the meantime, I do not see why the Accounts should remain unexamined; The several Articles furnished by each State, may be exam[in]ed by the Vouchers and fairly entered in a General Account with that state, and be ready when ever the Proportion is fix’d, to form the Aggregate sum to be proportion’d, when in one Article each state may-be debited for its share, and the Ballance discover’d. If this Minutia of the Account is neglected ’til the end of the War, I prophecy it will never be settled, but like the Contents of the Irish Treasurer’s Waggons, will affrighten Congress out of the attempt, especially as it will probably be the Interest of some states to drop all Accounts & to burn Books, as the saying is. since I am reduced to the borrowing an expression from old Bonniface, it is time to stop, & tell you that I am
Dr Sr Yr mo affe
Edmd Pendleton
